Citation Nr: 1613474	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-39 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the death of the Veteran in June 2007 was the result of willful misconduct for purposes of entitlement to dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to June 2007.  Unfortunately the Veteran's service ended with his death in a motor vehicle accident in June 2007.   The Appellant is the Veteran's surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to DIC on the basis that the Veteran's in-service death was not in the line of duty, but rather, was the result of willful misconduct.  Original jurisdiction in this case is now with the RO in Phoenix, Arizona.  

The Appellant testified before the undersigned at a personal hearing in May 2015.  A transcript of that hearing has been associated with the record.


FINDINGS OF FACT

1.  The Veteran died on active duty in June 2007 from injuries sustained in a motor vehicle accident.

2.  The evidence of record both for and against a finding that the Veteran's death was not in the line of duty, but rather, was the result of his own willful misconduct is in relative equipoise.  

CONCLUSIONS OF LAW

1.  Resolving all doubt in the Appellant's favor, the Veteran's fatal motor vehicle accident occurred in the line of duty, and was not the result of willful misconduct. 38 U.S.C.A. §§ 101(16), 105, 1110, 5107 (2014); 38 C.F.R. §§ 3.1(k),(n), 3.102, 3.303 (2015).

2.  The Veteran's death was due to injury incurred during his period of active service.  38 U.S.C.A. § 1310 (2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the claim is being granted in full, a discussion of VA's duties to assist and notify the Appellant is not necessary.

Generally, a veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  When it is determined that a veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is generally entitled to DIC.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see generally 38 U.S.C.A. Chapter 11.  For DIC purposes, the term "veteran" includes a person who died during active service and whose death was not due to willful misconduct.  38 C.F.R. § 3.1(d)(1).   

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n) , 3.301(c).  The Federal Circuit has held that a finding of willful misconduct precludes a finding of service connection for the purposes of DIC entitlement under 38 U.S.C.A. § 1310.  See Myore v. Nicholson, 489 F.3d 1207, 1212 (2007).

 "Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n).  

A service department finding that death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs. 
38 C.F.R. § 3.1(m).  However, VA regulations do not hold that a service department finding that a veteran's death did not occur in the line of duty is binding on VA. Indeed, in such cases, VA must independently weigh the relevant facts to determine for VA purposes whether the death occurred in the line of duty.

In this case, the Veteran died during his period of active service in a single-car motor vehicle accident, occurring shortly after 2:00 a.m. on the morning of June [redacted], 2007.  He was stationed in Germany at the time.  After an investigation into the accident, the Veteran's service organization determined that the accident did not occur in the line of duty, and that the Veteran's death was a result of his own misconduct.  This finding was based exclusively on the fact that the Veteran's blood alcohol levels were measured to be at 240 mg/dL in his heart blood, and 290 mg/dL in his vitreous fluid (well above the legal limit in all states in the U.S.) upon testing after the accident.  VA made its own administrative decision similarly finding that the Veteran's fatal accident did not occur in the line of duty, but rather was rather due to misconduct, in October 2008.  

In essence, the Appellant asserts that the record contains too many ambiguities, contradictions, and unanswered questions for VA to reach the conclusion that the Veteran's behavior the morning of his death amounted to willful misconduct.  For the following reasons, the Board agrees.

The Appellant has introduced in the record competent and credible testimony regarding the sequence of events occurring the evening before the Veteran's fatal crash, as well as testimony about the habits of the Veteran, his principles, and his medical conditions.  

The Appellant asserts that that the evening before his accident, they had dinner and watched a movie at home without having an alcoholic beverage.  They went to bed at 10:30 p.m.  The October 29, 2007 Report of Investigation Memorandum (hereinafter, "Report") indicates that at some point after the Appellant fell asleep, the Veteran rose from bed, made an on-line posting at 11:30 p.m. (unrelated to his accident or death), and then left the house in their car.  He went to an ATM machine at approximately 2:00 a.m., and was denied cash upon requesting more than their balance.  Shortly thereafter, he crashed into a tree.  He was pronounced dead at 2:30 a.m. by a medical doctor on scene.  

The Report indicated that road conditions the morning of the Veteran's death were dark and wet due to recent rain, and the accident occurred on a right curve, on a slope, with concrete which had no defects to the road surface.  This is consistent with the Appellant's May 2015 testimony before the Board, where she described heavy rain the evening before the accident.  

The Report acknowledges two significant contradictions between findings noted in a Line of Duty Determination completed by medical officer G.S. the day of the accident, and in a subsequent Line of Duty Determination completed after an investigation into the accident was completed.  First, G.S. determine in June 2007 that the Veteran was driving and lost control, was not wearing his seatbelt, and was ejected from the car and struck a tree.  G.S.'s medical opinion was that the Veteran was not under the influence of alcohol.  Subsequently, upon investigation into the accident, the Line of Duty Determination was amended to indicate that the Veteran was in fact wearing his seatbelt, was not ejected from the car, and alcohol was involved, lab studies showed a high blood alcohol content well above legal limits.  Police reports indicate the Veteran was travelling at 70 kilometers per hour in a 50 kilometers per hour zone (equating to travelling at 43 miles per hour in a 31 miles per hour zone).  There is no explanation in the record addressing why such contradictions between reports exist.

Upon review of the investigative reports, Col. R.E.B. drafted a January 10, 2008 Memorandum for the Record indicating nonconcurrance with the determination that the Veteran's death was not in the line of duty.  Col. R.E.B. noted that "[e]ven though the investigation is thorough, complete, and complies with AFI, I believe a large majority of the facts are unclear and unknown."  He went on to state that "[f]rom the evidence collected, no one knows what really happened or why."  Col. R.E.B. noted the Veteran's sterling career, and that this incident was a "complete departure" from his usual character.  Because of the missing data, Col. R.E.B. believed the presumption that "in the line of duty" should apply. 

Similarly, Col. W.J.B. also drafted a January 22, 2008 Memorandum for the Record indicating nonconcurrance with the Investigating Officer's finding that the Veteran's death was not in the line of duty.  He pertinently stated that while the investigation and final report were commendable, "I believe the scarcity of information and facts surrounding this case leave far too many unknowns and unanswered questions."  He cited, as one example, to the weather and resultant road conditions as likely contributing factors in the accident, but acknowledged there is no way of knowing with certainty to what extent.  

The Approving Authority, Lt. Gen. R.D.B., originally drafted a Memorandum in line with those of Col. R.E.B. and Col. W.J.B. discussed above, finding the Veteran's death to be in the line of duty.  Lt. Gen. R.D.B. highlighted the fact that the accident occurred without witnesses on a wet and slippery road without center-line markings, that the road was notorious for its difficulty driving conditions, and that after the accident, speed limits were reduced from 50 kph to 40 kph, trees were cut down to improve driver visibility, and road markings were extended.  Lt. Gen. R.D.B. agreed that the Veteran's speed and use of alcohol were contributing factors to this accident, but he specifically stated that he did "not agree that decedent's alcohol use has been established by a preponderance of the evidence to be the proximate cause of his death sufficient to overcome the presumption that a death sustained by a member on active duty is in the line of duty."  Inexplicably, in another undated memorandum, Lt. Gen. R.D.B. changed his mind, ultimately finding the Veteran's death was not in the line of duty, and concurring with the Investigating Officer.  As the Approving Authority, Lt. Gen. R.D.B.'s determination was final.  

At the May 2015 hearing, the Appellant presented testimony indicating that to consciously make a decision to drink and then drive would be wholly outside the Veteran's principles and character.  Indeed, she indicated that the Veteran was  "huge proponent" about not drinking and driving, ever since he had a friend in high school who did so, and was in an accident involving fatalities.  She attested that he was "adamant" about not drinking and driving, and he volunteered numerous times to be the designated driver at different flight events for his entire military career.  She submitted several statements of fellow servicemembers attesting similarly to the Veteran's aversion to drunk driving, and his efforts to prevent others from doing so.  See, e.g., a Sept. 18, 2009 statement from Sgt. M.S.Y. (indicating that during holiday dinners, cook-outs, and sporting events, the Veteran was the "first to ensure the safe participation of all, and to ensure each member had a safe, sober ride home," and that he personally saw the Veteran take action prevent others from drinking and driving); an undated statement from Sgt. C.E.H. (noting that the Veteran set up morale based events that included trips to other countries and social gatherings at their home, and that he was an "advocate of promoting safety during all social gatherings and ensured that those who drank got a ride home either by taxi cab or by designated driver"); an undated stated from Sgt. B.R.R. (indicating that the Veteran was a regular in DUI prevention meetings and was always a professional on and off duty); and a June 29, 2007 stated from Maj. M.M.R. (noting that the Veteran was very active in the community, including working without Airmen Against Drunk Driving, where he donated several hours of his time to ensure his fellow Airmen made it home safe).  

The record include five of his yearly performance reports that specifically commend the Veteran for his diligence in performing designated driver duties, one crediting the Veteran with 14 saves, another with 12.  See, e.g., Enlisted Performance Reports covering the time period from April 4, 2004 to April 3, 2005, and from April 4, 2003 to April 3, 2004.  The Veteran's service treatment records include several notations indicating that he never had more than 3 drinks per week.  See, e.g., service treatment reports dated May 31, 2004, Oct. 21, 2005, and Aug. 30, 2006.  

The Appellant also presented testimony indicating that the Veteran had a long history of sleeping problems, and sleepwalking.  She testified that the Veteran's mother recalls him sleepwalking as a child, and that for nine years of marriage, she witnessed him sleepwalking numerous times.  She stated that he used to walk outside of the house, or would sit in the car and listen to music in his boxers.  See the May 2015 hearing transcript, at 8.

In suggesting that the Veteran may have been sleepwalking the night of his fatal car accident, the Appellant submitted a November 1, 2009 report from a sleep specialist, Dr. M.A.C.B., who pertinently noted that it is possible for individuals who sleepwalk to do complex tasks, to include sleep driving, which is a well-recognized parasomnia.  Dr. M.A.C.B. indicated that when those engaged in sleep driving are found, they are often confused, disoriented and inappropriately attired.  See the November 1, 2009 report of Dr. M.A.C.B., at 15.  Significantly, the Veteran was found at the accident wearing a t-shirt, gym shorts, and shower shoes-attire the Appellant asserts the Veteran would wear to bed.  Upon review of all the investigative reports, Dr. M.A.C.B. concluded that in the Veteran's case, where the circumstances include his history of sleepwalking, and a longstanding practice of drinking responsibly and helping others to do the same, "alternative explanations" for the cause of the accident should be sought, to include a very common human condition-sleep walking.  See the November 1, 2009 report of Dr. M.A.C.B., at 15.  

The evidence demonstrates that within the hour prior to his accident, the Veteran unsuccessfully attempted to withdraw money from an ATM machine.  The Appellant asserted that he was unable to do so because he requested more money than was in the account.  Significantly, the Appellant argues that attempting to overdraft his account would be something the Veteran would never do because he was in charge of all the finances and always knew the amount of money in each of their accounts.  She also asserted that the Veteran would never leave the house dressed as he was, and that it would be very odd for him to be driving at that time of night, especially when he had to report for duty early the next day.  Finally, the Appllant also noted that sleeping medications, including Ambien, were in the household, but she was unsure whether the Veteran took anything before he left the house.

The Appellant has made clear that she did not see the Veteran drinking on the evening before the accident, that she saw no indication that he drank before he left the house, and that there were no empty cans or containers found at the accident scene.  Additionally, there was no notation in any record created at the time of the accident suggesting that the Veteran was drinking.  It was only after blood alcohol testing was performed days after the accident that alcohol abuse was introduced as a potential cause.  No police report from the German police was available.  

As noted above, for VA purposes, "willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  The decision to drink and drive generally falls under the willful misconduct umbrella.  Indeed, if, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  In this case however, there are significant gaps in the timeline of events of the night and morning in question, inconsistencies in the record, and a host of circumstantial evidence that calls into question whether the Veteran indeed made a conscious choice to drink and drive the night of his accident.  

Based on the fact that (1) the Appellant and his fellow servicemembers have presented both competent and credible testimony as to the Veteran's character and principles, to include a strong aversion to the practice of drinking and driving; (2) the Veteran's performance reports include specific reference to the Veteran saving lives as a designated driver and volunteering with anti-DUI organizations; (3) that the Veteran has a reported medical history of consuming at most three drinks a week; (4) that the record includes contradictory findings in preliminary and final Line of Duty determinations, to include about whether alcohol was involved in the accident; (5) that two of the service-department reviewing officials ultimately believed that the evidence was too scarce to make a finding that the Veteran's death was not in the line of duty; (6) that the Veteran had a longstanding history of sleepwalking, to include going out to his car to listen to the radio in the middle of the night; (7) that a sleep specialist recognized sleep driving is a type of parasomnia, and suggested that in this case, based on the Veteran's history of sleepwalking and prior behavior, "alternative explanations" other than conscious drinking and driving should be explored in determining the cause of the Veteran's accident; (8) that the Veteran was found dressed in gym shorts and flip-flops at the accident scene, which were the type of clothes he would sleep in, rather than wear out of the house; (9) that he attempted to overdraft at an ATM when he had full knowledge of his and the Appellant's finances; (10) that it would be out of character for the Veteran to be running errands and driving around town at 2:00a.m. when he had to report for duty just a few hours later; and (11) no evidence was identified by the Appellant or the service-department demonstrating what alcoholic beverages the Veteran drank, when he drank them, and where he did so, the Board finds that the evidence against a finding that the Veteran exhibited conscious wrongdoing, with a deliberate intent to drink to enjoy its intoxicating effects and then to drive his vehicle, is at the very least as probative as the toxicology reports favoring a finding of wrongdoing.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the Appellant.  See 38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102 (2015).   

Thus, resolving all doubt in the Appellant's favor, the Board finds that the Veteran's death was not a result of his own willful misconduct, and in fact occurred in the line of duty for VA purposes.  Entitlement to DIC benefits based on the in-service death of the Veteran is therefore granted.


ORDER

The Veteran's death was not the result of his own willful misconduct, and therefore entitlement to DIC benefits based on his in-service death is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


